UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q/A ☒ Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2013 ☐ Transition Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 000-50142 SOLAR POWER, INC. (Exact name of registrant as specified in its charter) California 20-4956638 (State of Incorporation) (I.R.S. Employer Identification Number) 3300 Douglas Boulevard, Suite # 360 Roseville, California 95661-3888 (Address of Principal Executive Offices) (Zip Code) (916) 770-8100 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ☒ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smallerreportingcompany ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ☐ No ☒ The number of outstanding shares of the registrant’s common stock as of December 20, 2013 was Explanatory Note Solar Power, Inc. (the “Company”) is filing this Amendment No.1 to its Quarterly Report on Form 10-Q filed with the Securities and Exchange Commission on August16, 2013. This filing amends and restates our previously reported financial statements for the six months ended June30, 2013 to reflect revised presentation of cash flows in connection with the issuance of notes receivables as discussed below and in Note 19 to the Condensed Consolidated Financial Statements. Based on its review, management determined that the Company improperly reported cash flows between operating and investing activities which resulted in a $17 million overstatement of cash flows from operating activities and a $17 million understatement of cash flows from investing activities due to the improper classification of a portion of the conversion of $30.6 million of accounts receivables into notes receivables during the second quarter of 2013. The transactions should have been disclosed as operating activities in accordance with accounting standards. During the second quarter of 2013, the Company converted certain accounts receivables into notes receivables. The receivables were generated from the performance of engineering, procurement and construction services related to the Company’s primary operations. Accordingly, the issuance and repayment on notes receivables related to operations should have been reported as changes in operating cash flows. However, the Company incorrectly reported the issuance of notes receivable and proceeds from repayment on notes receivable as investing activities within the statement of cash flows for the six months ended June 30, 2013. In addition, the Company incorrectly disclosed a non-cash investing activity for the reclassification of accounts receivable to notes receivable. The results of this change on the Consolidated Statements of Cash Flows for the six months ended June30, 2013 are discussed under Note 19 to the Condensed Consolidated Financial Statements. This filing also amends previously issued Note 12 to the Condensed Consolidated Financial Statements as discussed below: ● To add disclosure regarding the assets pledged as security for the two China Development Bank “CDB” loan facilities. ● To clarify the second Facility Agreement is for a $15.6 million facility and a RMB 77,850,000 ($12.3 million at current exchange rates) facility and relates to EPC financing for another project with customer KDC; and to clarify the Company never borrowed funds under the RMB 72,150,000 facility with CDB. This filing also amends previously issued Note 14 to the Condensed Consolidated Financial Statements to present the required quantitative fair value disclosures using a tabular format. This Amendment No.1 amends and restates the following item of our Form 10-Q/A as affected by the revised presentation of cash flows for the issuance of notes receivables: (i)Part I, Item1 — Financial Statements; (ii)Part I, Item2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations; and (iii)Part II, Item6 — Exhibits. All information in our Quarterly Report on Form 10-Q/A for the six months ended June30, 2013, as amended by this Amendment No.1, speaks as of the date of the original filing of our Form 10-Q for such period and does not reflect any subsequent information or events, except as expressly noted in this Amendment No.1 and except for Exhibits 31.1, 31.2, and 32. All information contained in this Amendment No.1 is subject to updating and supplementing as provided in our reports, as amended, filed with the Securities and Exchange Commission subsequent to the date of the initial filing of our Quarterly Report on Form 10-Q for the six months ended June30, 2013. TABLE OF CONTENTS Page Explanatory paragraph 2 PART I — Financial Information 4 Item1 — Financial Statements (unaudited) 4 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3 — Qualitative and Quantitative Disclosures About Market Risk 23 Item4 — Controls and Procedures 23 Part II — Other Information 25 Item1 — Legal Proceedings 25 Item1A — Risk Factors 25 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 26 Item3 — Defaults Upon Senior Securities 26 Item4 — Mine Safety Disclosures 26 Item5 — Other Information 26 Item6 — Exhibits 27 Signatures 28 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SOLAR POWER, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) (unaudited) June 30, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $4,076 and $393, respectively Accounts receivable, related party Notes receivable Costs and estimated earnings in excess of billings on uncompleted contracts Construction in progress Inventories, net Prepaid expenses and other current assets Restricted cash 20 20 Total current assets Intangible assets Restricted cash Accounts receivable, noncurrent - Notes receivable, noncurrent - Property, plant and equipment at cost, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accounts payable, related party Lines of credit Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Billings in excess of costs and estimated earnings on uncompleted contracts, related party - 49 Loans payable and capital lease obligations Total current liabilities Financing and capital lease obligations, net of current portion Other liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, par $0.0001, 20,000,000 shares authorized; none issued and outstanding - - Common stock, par $0.0001, 250,000,000 shares authorized; 198,214,456 and 198,214,456 shares, respectively, issued and outstanding 20 20 Additional paid in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for share and per share data) (unaudited) For the Three Months Ended June 30, For the Six Months Ended
